Citation Nr: 0332349	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for a scar of the left 
eardrum, currently evaluated as noncompensable.

2.  Entitlement to an increased rating for flat feet, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (formerly rated as traumatic 
arthritis), currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Albuquerque, New Mexico.

A personal hearing was held before a hearing officer of the 
RO in December 2000.  A transcript of the hearing is of 
record.


REMAND

Because evidence needed to resolve the claims remains to be 
developed, the claims will be remanded.  On remand, the RO 
also must provide the veteran with the notice concerning 
evidence needed to substantiate his claims that is required 
by law enacted during the course of this appeal.

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with a heightened 
duty to provide certain assistance and notice to claimants of 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  It is thus more favorable to 
claimants than was the former law.  New regulations have been 
promulgated implementing the new statute and, with the 
exception of certain provisions concerning applications to 
reopen previously denied claims, are effective from the date 
of the statute's enactment.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

Because the claims were pending before VA when the VCAA was 
enacted, they must be developed and adjudicated within the 
framework established by this new law.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

Development of evidence

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

Currently, the veteran's scar of the left eardrum is 
evaluated under Diagnostic Code 6211 as a perforation of the 
left eardrum.  However, that diagnostic code authorizes no 
more than a noncompensable rating.  On the other hand, the 
veteran appears to contend that the scar of the left ear drum 
is tender and painful.  The contention is made by the 
representative in the March 2003 VA Form 646, Statement of 
Accredited Representative in Appealed Case.  A VA treatment 
record dated in June 2000 notes that the veteran reported 
pain in his left eardrum.

In view of this evidence, the Board finds that the veteran's 
scar of the left eardrum may be most appropriately evaluated 
as a disability of the skin under the provisions of the 
rating schedule concerning scars.

In conjunction with the claim for an increased rating for a 
scar of the left eardrum, VA audiology examinations were 
performed in September 1999 and January 2001, respectively.  
A VA examination has not been performed in conjunction with 
the claim that would develop the medical findings needed by 
VA adjudicators to evaluate the disability under the 
provisions of the rating schedule having to do with the skin, 
nor do current treatment records provide such findings.  

Moreover, the Board notes that the criteria for evaluating 
skin disabilities were revised from an effective date of 
August 30, 2002.  See 67 Fed. Reg. 49,590-95 (2002).  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded, as is the case here, the version of the statute or 
regulation that is more favorable to the appellant will apply 
absent Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  VA adjudicators must consider 
whether revised or former rating criteria are more favorable 
to a claim and apply the more favorable criteria to the 
extent permitted by law.  See VAOPGCPREC 3-2000 (April 10, 
2000).

Therefore, a new VA examination is needed to decide the claim 
for an increased rating of a scar of the left eardrum.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4)

With regard to the claim for increased rating for 
degenerative disc disease of the lumbar spine (formerly rated 
as traumatic arthritis), the Board notes that the provision 
of the rating schedule applicable to intervertebral disc 
syndrome, Diagnostic Code 5293, was revised from an effective 
date of September 23, 2002, see 67 Fed. Reg. 54,345-45,349 
(August 22, 2002) and a general rating formula for rating 
diseases of the spine, including degenerative arthritis and 
intervertebral disc syndrome (covered by Diagnostic Codes 
5242 and 5243, respectively, under this new revision) has 
been established from an effective date of September 29, 
2003.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  

In conjunction with the claim for an increased rating for the 
lumbar spine disability, VA spine examinations were performed 
in September 1999 and January 2001, respectively.  No VA 
examination has been performed in conjunction with the claim 
that developed the medical findings needed by VA adjudicators 
to evaluate the disability under the new provisions of the 
rating schedule having to do with the spine, nor do current 
treatment records provide such findings.  

Therefore, a new VA examination is needed to decide the claim 
for an increased rating of the lumbar spine disability.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4)

VA examinations were performed in September 1999 and January 
2001, respectively, in conjunction with the claim for an 
increased rating for flat feet.  The Board notes that the 
disability is evaluated under Diagnostic Code 5276, which 
affords a maximum rating of 50 percent for a bilateral 
condition.  The Board finds that the reports of the September 
1999 and January 2001 VA examinations of the feet do not 
contain, separately or together, all of the findings needed 
to determine whether the veteran's flat feet disability 
warrants the assignment of the 50 percent rating or not.  A 
new VA examination is needed to determine to what extent the 
veteran's condition meets the criteria for that rating.  See 
38 C.F.R. § 4.70 (2003); 38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).

Before the new VA examinations are performed, the RO should 
make efforts to obtain all outstanding VA and private medical 
records potentially relevant to the merits of the claims.  It 
appears that the veteran has been followed at a VA medical 
facility for each of the conditions in concern.  Therefore, 
VA medical records reflecting treatment for these conditions 
that are of more recent date than those now in the claims 
file should be obtained.  VA treatment records indicate that 
in October 2000, the veteran was admitted to a long-term care 
facility.  Therefore, there may be medical records concerning 
treatment that the veteran has received at a private facility 
for the conditions in concern.  Under the VCAA, VA must make 
reasonable efforts to obtain records pertinent to a claim for 
benefits, and if the records could not be secured, must so 
notify the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA should give to a claimant 
if it is unable to obtain records.  38 C.F.R. § 3.159(e).  

Notice

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The notice must 
clearly indicate that the claimant has one year from the date 
of the notice in which to identify or submit evidence in 
support of the claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent 
with the statute, and therefore invalid, insofar as it 
provides for adjudication of the claim if the claimant has 
not responded to the notice within 30 days).

The RO has not provided this notice to the veteran concerning 
any of the claims presented on this appeal.  Therefore, 
corrective action must be taken while the case is in remand 
status. 

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate each of the claims.  The 
notice must inform the veteran that he 
has one year from its date in which to 
identify or submit such material and must 
comply with section 5103 of the VCAA in 
all other respects, see 38 U.S.C.A. 
§ 5103 (West 2002), 38 C.F.R. § 3.159(b) 
(2003), and satisfy the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any controlling legal 
guidance issued after the date of this 
Board decision.  

Also, review the claims file and ensure 
that all development action required by 
the VCAA in addition to that requested 
below is completed for each of the 
claims.  Any action taken hereafter must 
comply with the judicial holdings and 
controlling legal guidance referred to 
above and with the applicable provisions 
of the VCAA. 

2.  Write to the veteran and ask him to 
identify any private medical treatment 
that he has received for his lumbar 
spine, his feet, and any condition 
involving his left ear since January 
1999.  Obtain all private medical records 
that the veteran identifies in his 
response.

Ensure that all VA medical records 
concerning treatment that the veteran has 
received for these conditions since 
August 2001 have been associated with the 
claims file.  Efforts to secure such VA 
medical records should continue until it 
is reasonably certain that they do not 
exist or that further efforts to obtain 
them would be futile.  

The RO should document in the claims file 
the actions that it took to secure this 
evidence and provide appropriate notice 
to the veteran and his representative 
regarding records that could not be 
obtained.  All medical records obtained 
should be associated with the claims 
file.  

3.  After obtaining any available 
evidence described above or further 
identified by the veteran, schedule him 
for the VA examinations described below.  
The claims file must be made available to 
each examiner and the examiner is 
requested to confirm that it was 
available for review.  All tests and 
studies thought necessary by the examiner 
should be performed.  

(A)  A skin examination to identify the 
characteristics, and assess the severity, 
of the veteran's service-connected scar 
of the left eardrum.  The examiner should 
note the size of the scar, whether it is 
"superficial" (that is, not associated 
with underlying soft tissue damage) or 
"deep" (that is, associated with 
underlying soft tissue damage), and 
whether it is "unstable" (that is, 
there is a frequent loss of covering of 
the skin over the scar).  The examiner 
should note whether the scar is tender 
and painful, poorly nourished, or 
repeatedly ulcerated, and whether it has 
produced any limitation of function, and 
if so, what limitation of function.  



(B)  An orthopedic examination 

(i)  to identify the characteristics, and 
assess the severity, of the veteran's 
service-connected degenerative disc 
disease of the lumbar spine, with 
traumatic arthritis.  The examiner should 
describe each characteristic of the 
lumbar spine impairment identified during 
the examination.  

A thorough history, including an account 
of any "incapacitating episodes," as 
defined below, should be taken from the 
veteran.

In the examination report, the examiner 
should 

(a)  state whether the veteran has 
degenerative disc disease 
(intervertebral disc syndrome) of 
the lumbar spine and if so, describe 
the pathology in detail as to each 
disc;

(b)  state whether the veteran has 
radiculopathy of the lumbar spine 
and if so, describe the pathology in 
detail as to each nerve root;

(c)  if degenerative disc disease 
(intervertebral disc syndrome) of 
the lumbar spine is present, comment 
on the presence or absence of 
persistent symptoms compatible with 
sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc(s), 
and provide an opinion as to whether 
such symptoms, if present, are 
"pronounced," with little 
intermittent relief, or "severe," 
with recurring attacks with 
intermittent relief;

(d)  comment on whether during the 
past 12 months, the veteran has had 
one or more "incapacitating 
episodes" (an "incapacitating 
episode" being a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) having a total duration 
of at least four weeks but less than 
six weeks, or having a total 
duration of at least six weeks;

(e)  report whether the lumbar spine 
condition is manifested by 
"unfavorable ankylosis" of the 
entire thoracolumbar spine or the 
entire spine ("unfavorable 
ankylosis" being a condition in 
which the entire thoracolumbar spine 
or the entire spine is fixed in 
flexion or extension, and the 
ankylosis results in one of the 
following:  difficulty walking 
because of limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation 
or dislocation; or neurologic 
symptoms due to nerve root 
stretching.  Fixation of the spine 
in a neutral position (zero degrees) 
always represents favorable 
ankylosis.). 

(ii)  to identify the characteristics, 
and assess the severity, of the veteran's 
service-connected flat feet.  The 
examiner should describe each 
characteristic of the flat feet condition 
identified during the examination.  In 
addition, the examiner should report 
whether the flat feet condition is 
manifested by pronounced flatness; marked 
pronation; extreme tenderness of the 
plantar surfaces; and marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  Findings should be made for 
each foot separately.  If any additional 
disorder of the feet is found, the 
examiner should provide an opinion 
concerning whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disorder is secondary 
to the flat feet.  

4.  Thereafter, the claims should be re-
adjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


